Citation Nr: 0914880	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee from January 
1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida that granted a 100 percent 
evaluation, effective October 26, 2007 to December 31, 2007, 
for convalescence related to surgical or other treatment of 
the Veteran's degenerative joint disease of the left knee.  
Following the temporary total rating, the RO assigned a 10 
percent evaluation effective January 1, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to service 
connection for degenerative joint disease of the left knee in 
October 2006.  In February 2007, the RO granted the service 
connection claim and assigned a disability rating of 10 
percent.  

In October 2007, the Veteran had arthroscopy of his left 
knee, a procedure that required convalescence.  In November 
2007, the RO granted a temporary total disability rating 
effective from the date of the procedure, October 26, 2007, 
until December 31, 2007.  Then, from January 1, 2008, a 10 
percent rating was assigned.

The Veteran has appealed the disability rating assigned 
effective January 1, 2008, following his convalescence from 
knee surgery.  He has asserted at his February 2009 hearing 
that his left knee condition has worsened since his 
arthroscopy in October 2007 and accordingly he has requested 
a new VA examination.  He states that his last VA examination 
was conducted in February 2007, prior to his surgery; 
therefore, a new VA examination is warranted to determine the 
current severity of his left knee disability.

A VA outpatient treatment record dated December 18, 2007 
indicates that the Veteran could return to work without 
restrictions on December 27, 2007.  However, the December 
2007 treatment records do not include an examination or 
review of the Veteran's left knee condition or symptoms.  In 
fact, it appears that there are no treatment records in the 
claims file detailing the condition of the left knee 
disability since his surgery in October 2007.

The Board has reviewed the claims file and finds that updated 
VA treatment records have not been obtained for review.  
Specifically, the file does not contain any records dated 
after December 2007.  These records are necessary for proper 
adjudication of the claim.

Additionally, since the Veteran has alleged that his left 
knee condition has worsened since the October 2007 surgery 
and since the evidence fails to include any examination or 
treatment records detailing the status of the left knee post-
surgery, the Board finds that a VA examination is warranted.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since 
October 2007 and associate them with the 
claims file.  Ay negative search result 
should be noted in the record and 
communicated to the Veteran.

2.  Once the any additional treatment 
records have been obtained, schedule the 
Veteran for a VA examination to determine 
the current level of impairment of the 
left knee.

The claims folder and a copy of this 
Remand must be made available to the 
examiner for review and the examiner 
should indicate that he or she has 
reviewed them in the exam report.

The examiner should also answer the 
following questions:

(a) whether the left knee exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms);

(b) whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups); 

(c) to what degree, if any, the Veteran 
experiences recurrent subluxation or 
lateral instability of left knee; and 

(d) whether the condition interferes with 
the Veteran's employment.



3.  After the above development is 
completed, the RO should readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




